United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 24, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-40123
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CONRADO CANTU,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 1:05-CR-458-1
                         --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Conrado Cantu appeals his guilty-plea conviction and

sentence for racketeering, in violation of 18 U.S.C. § 1962(c).

Cantu argues that the district court erred in enhancing his

offense level pursuant to U.S.S.G. § 3C1.1 for his obstructive

behavior.    He contends further that his waiver of his right to

appeal his sentence is not enforceable in light of the

Government’s breach of an oral plea agreement.

     We first address Cantu’s breach argument, which we review de

novo.    See United States v. Price, 95 F.3d 364, 367 (5th Cir.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40123
                                  -2-

1996).   Cantu has not carried his burden of establishing by a

preponderance of the evidence that the Government breached the

plea agreement.     United States v. Laday, 56 F.3d 24, 26 (5th Cir.

1995).   The terms of Cantu’s plea agreement were explicit and

clear.   The plea agreement did not obligate the Government to

file a § 5K1.1 motion or to recommend any particular sentence.

Despite Cantu’s self-serving allegations, there is nothing in the

record to support his assertion that the Government made oral

promises outside of the plea agreement and later breached those

promises.    See United States v. Ballis, 28 F.3d 1399, 1410 (5th

Cir. 1994) (although circumstances surrounding the agreement’s

negotiations might indicate the parties’ intent, “parol evidence

is inadmissible to prove the meaning of an unambiguous plea

agreement.”)

     Cantu’s plea agreement contained an appeal waiver, which the

Government seeks to enforce and which the record establishes was

entered into knowingly and voluntarily.     See United States v.

Robinson, 187 F.3d 516, 517 (5th Cir. 1999).    Therefore, Cantu’s

appeal of the § 3C1.1 enhancement is barred by his waiver and is

dismissed.     See United States v. Melancon, 972 F.2d 566, 568 (5th

Cir. 1992).

     APPEAL DISMISSED.